Citation Nr: 1326459	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for miliary tuberculosis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for peyronie's disease.

4.  Entitlement to service connection for irritable bowel syndrome.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran testified at a May 2011 Travel Board hearing before the undersigned. A transcript of this proceeding has been included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he incurred miliary tuberculosis during active service.  He reports that while he was discharged in 1971, he first experienced symptoms of high fevers and cold chills in 1975.  He stated that after medical testing and a review of his history, his physician told him that he most likely contracted miliary tuberculosis in Vietnam.  He reports that over the years, he has received ongoing treatment for miliary tuberculosis, to include secondary conditions of hypertension, peyronie's disease, irritable bowel syndrome, skin condition and depression.    

The service treatment records indicate that the Veteran had a positive "tine test" in June 1969.  He was also noted as having a "negative" tine test in March 1971.   

Post-service treatment records show that the Veteran is currently treated for sub-acute miliary tuberculosis.

Additionally, in June 2011, the Veteran submitted a letter from his private physician who addressed the etiology of his miliary tuberculosis, to include secondary disorders of hypertension, peyronie's disease, irritable bowel syndrome, skin condition and depression.  The physician noted that the Veteran was a healthy individual during his service in Vietnam and that his immune system was "strong enough to hold mTB "in check" so that he did not develop the full-blown disease immediately in 1971, but in 1975."  Moreover, the physician noted that while the Veteran did not present in the "usual fashion" with pulmonary symptoms during service, his atypical presentation of kidney and stomach discomfort ended up in a lengthy delay in the diagnosis of miliary tuberculosis. 
    
In light of the evidence presented, the Board finds that a VA examination is warranted to obtain an opinion as to the relationship between any current tuberculosis disability and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Board notes that the June 2011 letter from the private physician was submitted by the Veteran's representative to the Board, without a waiver of initial RO review. See 38 C.F.R. § 20.1304(c) (2012).  However, the RO/AMC will have an opportunity to review that evidence on remand.

Moreover, as the medical evidence suggests that the Veteran's hypertension, peyronie's disease, irritable bowel syndrome, skin condition and depression may be related to his miliary tuberculosis, the outcome of these claims are dependent upon whether service connection is established for miliary tuberculosis.  Thus, the claims are inextricably intertwined and a remand of the claims for secondary service connection for hypertension, peyronie's disease, irritable bowel syndrome, skin condition and depression is warranted, as well.  See 38 U.S.C.A. § 3501(a)(1)(A)(i); Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a physician specializing in infectious diseases to determine the current nature of any tuberculosis.  The claims folder must be reviewed in conjunction with the examination. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any tuberculosis identified.  In addition, the examiner should provide opinions as to the following questions: 

a. Is it at least as likely as not (50 percent probability) that any current tuberculosis disability had its onset in service or is otherwise related to service?  The examiner should provide the medical basis for the conclusion reached.

b. If the examiner finds that a current tuberculosis disability is related to service, is at least as likely as not (50 percent probability) that any current hypertension, peyronie's disease, irritable bowel syndrome, skin condition and/or depression is caused by or aggravated by the diagnosed tuberculosis?  The examiner should provide the medical basis for any conclusion reached.

(The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.) 
 
2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


